Citation Nr: 0206899	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  97-01 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

1.  Entitlement to service connection for Meniere's Disease 
secondary to service-connected bilateral sensorineural 
hearing loss and tinnitus.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from December 1964 
to October 1968.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Boston, Massachusetts 
Regional Office (RO), and was remanded in December 1999 for 
additional development.  The appeal originally included the 
issues of entitlement to increased ratings for bilateral 
sensorineural hearing loss and tinnitus.  However, the 
appellant indicated on a VA Form 21-4138, submitted at a pre-
hearing conference to his February 2002 Travel Board hearing, 
that he wished to withdraw his appeal as to the issues of 
increased ratings for his defective hearing and tinnitus.  
Therefore, the only issues remaining for appellate 
consideration are entitlement to service connection for 
Meniere's Disease secondary to service-connected bilateral 
sensorineural hearing loss and tinnitus, and entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities.  

Service connection was denied for Meniere's Disease in a July 
1986 Board decision.  However, the Board considers the 
appellant's current claim of entitlement to service 
connection for Meniere's Disease as a new and different claim 
from the claim denied in July 1986 because that decision only 
dealt with direct service connection and he instituted the 
current claim for service connection for Meniere's Disease in 
March 1996 as being secondary to his service-connected 
hearing loss and tinnitus.  Therefore, the Board will 
considered the current claim as a de novo claim.  

As the appellant has appeared before two different Board 
members for hearings during the pendency of this appeal, the 
issues on appeal will be decided by a three-member Board 
panel in this decision.  


FINDINGS OF FACT

1.  The appellant's Meniere's Disease was initially 
manifested after service and is not shown to be causally or 
etiologically related to his service-connected bilateral 
sensorineural hearing loss and tinnitus.  

2.  The appellant's service-connected disabilities consist of 
arthritis of the lumbar spine, rated 10 percent disabling; 
tinnitus, rated 10 percent disabling; bilateral sensorineural 
hearing loss, rated noncompensably disabling; and tinea 
corporis of the leg, also rated noncompensably disabling.  
The combined disability evaluation is 20 percent.  

3.  The appellant has completed 15 years of school, has an 
Associates Degree, has work experience as a sheet metal 
mechanic, and last worked in the early 1980's.  

4.  The appellant's service-connected disabilities are not so 
incapacitating that they individually or collectively prevent 
him from securing or following substantially gainful 
employment.  

CONCLUSIONS OF LAW

1.  Meniere's Disease is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.310(a) (2001).  

2.  The schedular requirements for a total disability rating 
based on individual unemployability are not met, and referral 
to the appropriate VA official for consideration of an 
extraschedular rating is not warranted. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In the present case, the appellant was notified 
in the November 1996 rating decision, the December 1996 
statement of the case (SOC), and the supplemental statements 
of the case (SSOCs) issued in June 1997 and November 2001 of 
the evidence necessary to substantiate his claims for 
secondary service connection for Meniere's Disease and for a 
total rating based on individual unemployability due to 
service-connected disabilities, along with the applicable 
laws and regulations.  The Board concludes that the 
discussions in the rating decision, the SOC, and the SSOCs 
adequately informed the appellant of the evidence needed to 
substantiate his claims and complied with VA's notification 
requirements.  

Secondly, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured the appellant's service 
medical records, VA and private medical treatment records, 
and copies of the reports of all the VA medical examinations 
that have been conducted throughout the years.  Further, in 
keeping with the duty to assist, the appellant was provided a 
VA ear examination in May 2001.  The appellant has not 
identified any additional obtainable records that would be 
helpful in adjudicating his claims.  Although he indicated in 
a January 2001 statement and at his February 2002 Travel 
Board hearing that the report of a February 2000 VA ear 
examination was not associated with the claims file, and 
would be important to his claim because the physician who 
conducted the examination told him that his problem with 
Meniere's Disease was service connected and that he (the 
physician) had other patients that were service connected 
with the disease and had the same problems the appellant had, 
the Board notes that the examination report is in the claims 
file.  The appellant was also permitted to present testimony 
regarding his claims at personal hearings conducted in 
February 1997 (at the RO), and in April 1999 and February 
2002 (before the Board).  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matters on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to his case.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist, and that 
under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

I.  Meniere's Disease

The appellant asserts that his Meniere's Disease is related 
to his service-connected defective hearing and tinnitus and 
that there is medical opinion and previous Board decisions to 
support this contention.  

Service medical records are devoid of any complaint, finding, 
or treatment of Meniere's Disease.  The initial manifestation 
and diagnosis of Meniere's Disease is shown to have been 
subsequent to the appellant's separation from service.  

Postservice medical evidence shows that the appellant had no 
complaint of dizziness when he underwent VA audiological 
evaluation in June 1972.  The medical evidence of record 
shows that he was initially treated for complaints of 
dizziness by private and VA physicians in the summer of 1980.  
An August 1980 medical record from an otolaryngologist, J. B. 
L., M.D., reported treatment of the appellant for problems 
with dizziness that had lasted for three to four weeks.  VA 
outpatient records for August and September 1980 indicated 
treatment for episodes of true vertigo accompanied by 
pressure in the right ear and cited a work-up by private 
physicians in Worchester that had included a diagnosis of 
Meniere's Disease.  An August 1981 statement from Dr. L. 
described the appellant's sensorineural hearing loss and 
tinnitus that was related to the reported acoustic trauma in 
service (the appellant claimed that he had been standing by 
an airplane when it backfired, causing deafness in the right 
ear for several months).  

An August 1981 VA examination included a diagnosis of 
Meniere's Disease; however, the examiner stated that he 
doubted very much that the Meniere's Disease was secondary to 
hearing loss.  This examination was determined to be 
incomplete, in that it had not included a discussion of the 
etiology of the Meniere's Disease, so a VA ear examination 
was performed later in 8/81.  The second examiner opined that 
the appellant's dizziness was not at all secondary to his 
deafness that was observed in 1972, noting that "the 
appellant did not complain of dizziness associated with 
deafness in '72."  It was pointed out that Meniere's Disease 
was a distinct entity.  The examiner opined that the 
appellant did not have Meniere's Disease, which, in any case, 
was not caused by hearing loss.  

Since 1981, the appellant has continued to be treated for and 
diagnosed with Meniere's Disease.  In an April 1984 Social 
Security Administration (SSA) decision, which noted a primary 
diagnosis of Meniere's Disease and indicated that the 
appellant had been disabled since March 1982, the appellant 
was awarded SSA benefits.  That decision also noted that the 
appellant had been a sheet metal mechanic for 19 years and 
had completed 15 years of education.  The medical records 
considered by the SSA in its April 1984 decision included a 
medical response from J. G. O, M.D., to questions posed by 
the Administrative Law Judge handling the appellant's claim 
for SSA benefits.  Dr. O noted that the cause of Meniere's 
Disease was not well known, although its effects were.  

The appellant underwent a VA ear examination in February 
2000.  The examiner diagnosed (1) bilateral Meniere's Disease 
and (2) bilateral tinnitus and hearing loss as specified by 
audiological examination, but made no mention of any 
relationship between the tinnitus and hearing loss and the 
Meniere's Disease.  

Meniere's Disease was diagnosed on a May 2001 VA ear 
examination; however, the examiner did not discuss whether 
there was any relationship of the disease to the appellant's 
service-connected hearing loss and tinnitus.  Consequently, 
the examination was returned for the purpose of having the 
examiner express an opinion as to the etiology of the 
appellant's Meniere's Disease.  Thereafter, the examiner 
provided an October 2001 addendum in which he stated that 
"the connection between acoustic trauma and Meniere's 
Disease is not well established in medical literature.  
Accordingly, I do not believe the patient's Meniere's Disease 
is related or connected to his service and noise exposure, 
including the nearby explosion in 1967."  

In support of his claim, the appellant submitted medical 
articles on Meniere's Disease, along with copies of prior, 
redacted decisions by the Board that dealt with Meniere's 
Disease, and presented sworn testimony at three personal 
hearings (February 1997 RO hearing, and April 1999 and 
February 2002 Board hearings).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

The evidence presented in this case shows that the appellant 
has been diagnosed with Meniere's Disease since 1980.  
However, there is no competent medical evidence of record 
that attributes his Meniere's Disease to his service-
connected bilateral sensorineural hearing loss and tinnitus.  
One VA examiner in August 1981 reported that he doubted very 
much that the disease was secondary to hearing loss, while 
the other VA examiner in August 1981 stated that the 
appellant's dizziness was not at all secondary to his 
deafness that was observed in 1972 and that Meniere's Disease 
was not caused by hearing loss.  The examiner at the February 
2000 VA ear examination made no mention of any etiological 
relationship between the appellant's hearing loss and 
tinnitus and his Meniere's disease.  The examiner at the 
recent May 2001 VA examination indicated that the connection 
between acoustic trauma and Meniere's Disease was not well 
established in the medical literature, and that he did not 
believe there was any relationship/connection between the 
appellant's service and noise exposure and the development of 
his Meniere's Disease.  The Board further notes that one of 
the medical articles (by P. J. Casano, M.D.) submitted by the 
appellant acknowledges that the cause of Meniere's Disease is 
unknown.  

Although the redacted Board decisions submitted by the 
appellant included findings that Meniere's Disease was 
related to hearing loss and tinnitus for the unique set of 
facts presented in each of those cases, the Board notes that 
its prior decisions carry no precedential value in subsequent 
Board adjudications.  Therefore, a grant of a VA benefit 
based on a set of facts in one case does not carry any weight 
for a different set of facts presented as to the same 
disorder or disability.  

As the appellant has not offered any competent medical 
evidence of an etiological relationship between his service-
connected bilateral sensorineural hearing loss and tinnitus 
and his Meniere's Disease, while three VA physicians have 
opined that there is no relationship between the appellant's 
service-connected hearing loss and tinnitus and the Meniere's 
Disease, the Board finds that the preponderance of the 
evidence is against the appellant's claim that his Meniere's 
Disease is related to a service-connected disability.  Hence, 
the Board finds that service connection is not warranted for 
his Meniere's Disease under 38 C.F.R. § 3.310(a).  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence 
supporting his contentions regarding his claim of entitlement 
to service connection for Meniere's Disease.  Notwithstanding 
the fact that he has offered his own arguments and testimony 
to the effect that he believes that his Meniere's Disease is 
related to his service-connected bilateral sensorineural 
hearing loss and tinnitus, the Board notes that the appellant 
has not shown, nor claimed, that he is a medical expert, 
capable of rendering medical opinions.  Therefore, his 
opinion is insufficient to demonstrate that his Meniere's 
Disease is related to a service-connected disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

II.  A Total Rating Based on Individual Unemployability

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  Where these percentage requirements are not 
met, entitlement to the benefits on an extraschedular basis 
may be considered when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history. 38 C.F.R. §§ 3.321(b), 4.16(b).  The 
Board does not have the authority to assign an extraschedular 
total disability rating based on individual unemployability 
in the first instance, although appropriate cases must be 
referred to the Director of the VA Compensation and Pension 
Service for such extraschedular consideration.  Bowling v. 
Principi, 15 Vet.App. 1 (2001).

At his April 1999 Central Office hearing, the appellant 
testified that he had earned an Associates Degree in college, 
had work experience as a sheet metal mechanic, and last 
worked in 1983.  At his February 2002 Travel Board hearing, 
he indicated he had completed almost 16 years of school and 
had last worked in the early 1980's.  

His service-connected disabilities consist of arthritis of 
the lumbar spine, rated 10 percent disabling; tinnitus, rated 
10 percent disabling; bilateral sensorineural hearing loss, 
rated noncompensably disabling; and tinea corporis of the 
leg, also rated noncompensably disabling.  The combined 
disability evaluation is 20 percent.  38 C.F.R. § 4.25.  
Therefore, the veteran does not satisfy the percentage rating 
standards for a total disability rating based on individual 
unemployability.

The Board must consider whether referral to the designated VA 
official, for consideration of a total disability rating 
based on individual unemployability on an extraschedular 
basis is warranted.  Bowling, supra.

For a veteran to prevail on a claim for a total disability 
rating based on individual unemployability, the record must 
reflect some factor which takes the case outside the norm.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet.App. 361 (1993).

While the Board acknowledges that the evidence of record 
demonstrates that there is occupational impairment at the 
present time, part of which arises from the service-connected 
disabilities, it is also cognizant of the appellant's other, 
non-service-connected, disorders, which include morbid 
obesity, Meniere's Disease, and high blood pressure, and 
notes that he was awarded social security benefits based on a 
primary disability of Meniere's Disease.  The Board finds 
that the medical evidence indicates that these nonservice-
connected conditions, particularly the Meniere's Disease, 
present a significant degree of functional impairment.  
Impairment from non-service-connected disorders may not be 
considered in support of a claim for a total disability 
rating based on individual unemployability.  38 C.F.R. § 
4.16.

The evidence in the file does not indicate that the 
appellant's current occupational impairment due to his 
service-connected disabilities is so significant that it 
would prevent him obtaining work, particularly sedentary-type 
employment.  His tinea corporis of the legs is not shown to 
be manifested by exfoliation, exudation or itching, involving 
an exposed surface or extensive area.  He describes 
persistent ringing in his ears.  His hearing acuity is shown 
to be level II and level III in the right and left ears, 
respectively, with good improvement shown upon the addition 
of hearing aids in December 1996.  Some limitation of motion 
and pain are manifested in his lumbar spine, although it is 
unclear as to how much of the limitation may be due to his 
obesity, because tenderness and pain were not found on the 
most recent VA spine examination.  Therefore, while there is 
some loss of hearing and ringing in his ears, some limitation 
of motion in the lumbar spine, and skin problems involving 
the legs, the appellant's four service-connected disabilities 
do not preclude his gainful employment.  In essence, his 
service-connected disabilities are only mildly or slightly 
disabling individually and as a group.  There is no competent 
statement in the file supporting his contention that his 
service-connected disabilities prevent him from obtaining and 
maintaining substantially gainful employment, and the 
totality of the evidentiary record does not show such to be 
the case.  

Accordingly, the Board concludes that the RO's decision not 
to refer this case for extraschedular consideration under 
38 C.F.R. § 4.16(b) was reasonable and that referral for such 
consideration was not required by the evidence in this case.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that 
the Board may consider whether referral to "appropriate 
first-line officials" for extra-schedular rating is 
required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  

For the reasons and bases noted above, the Board concludes 
that the preponderance of the evidence in this case is 
against the appellant's claim that he is entitled to a total 
disability rating based on individual unemployability due 
solely to service-connected disabilities.  
ORDER

Service connection for Meniere's Disease as being secondary 
to service-connected bilateral sensorineural hearing loss and 
tinnitus is denied.  

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.  



______________________________	 ______________________________  
THOMAS J. DANNAHER                        MARY GALLAGHER  
Member, Board of Veterans' Appeals         Member, Board of 
Veterans' Appeals



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

